NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



LAQUANN MARVELLE RAPHAEL                  )
BRIDGES,                                  )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D16-2768
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed February 21, 2018.

Appeal from the Circuit Court for
Hillsborough County; William Fuente, Judge.

Brooke Elvington of Brooke Elvington
Appellate Law, P.A., Safety Harbor, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Lisa Martin, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.